331 S.W.3d 358 (2011)
Jackie HALL, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. ED 95059.
Missouri Court of Appeals, Eastern District, Division Four.
February 15, 2011.
Jackie Hall, St. Louis, MO, pro se.
Jeannie D. Mitchell, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR., J. and LUCY D. RAUCH, Sp. J.

ORDER
PER CURIAM.
Jackie Hall ("Claimant") appeals from the decision of the Labor and Industrial Relations Commission ("the Commission") denying his petition for unemployment benefits. Claimant argues the Commission erred in finding he committed misconduct by refusing to follow an order of his supervisor.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An *359 opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).